Citation Nr: 0843567	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  02-13 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by hair loss, to include as due to undiagnosed 
illness.

2.  Entitlement to service connection for a disability 
manifested by night sweats, to include as due to undiagnosed 
illness.

3.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from October 1988 to February 
1989 and from December 1990 to August 1991.

These matters come to the Board of Veterans' Appeals (Board) 
from a March 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  Jurisdiction over this case was transferred to the 
RO in Reno, Nevada.  This case was before the Board in 
February 2005 and April 2006, at which time it was remanded 
for additional development of the record.

In January 2004 the veteran testified at a hearing before the 
undersigned Veterans Law Judge at a VA facility in Las Vegas, 
Nevada; a transcript of that hearing is of record.

A November 2007 rating decision assigned a temporary total 
rating, effective March 15, 2007, through April 30, 2007, 
based on surgical treatment of the service-connected left 
knee disability necessitating convalescence.  Effective May 
1, 2007, the 20 percent evaluation for the left knee 
disability was resumed.  The November 2007 rating decision 
also awarded the veteran entitlement to special monthly 
compensation based on housebound criteria being met, 
effective March 15, 2007, to May 1, 2007.  The veteran has 
not expressed disagreement with the actions taken in the 
November 2007 rating decision.

A March 2008 rating decision granted service connection for 
chronic fatigue syndrome and assigned a 20 percent rating, 
effective December 9, 2006, and also granted entitlement to 
special monthly compensation based on the housebound criteria 
being met, effective December 9, 2006.  The veteran has not 
expressed disagreement with the actions taken in the March 
2008 rating decision.

By rating action dated in July 2002, the RO denied the 
veteran's claims for service connection for a right knee 
disability, migraine headaches, bronchitis, a disability of 
the vein of the left leg, increased ratings for left knee and 
low back disabilities, and an increased rating for a 
disability manifested by abnormal menstrual problems, as well 
as her claim for special monthly compensation based on the 
need for aid and attendance or by reason of being housebound.  
A notice of disagreement was received in August 2002, and a 
statement of the case (SOC) was promulgated in March 2008.  A 
timely substantive appeal was not received within 60 days 
from the issuance of the March 2008 statement of the case, or 
within the remainder of the one-year period from the date the 
notification of the July 2002 RO decision was mailed.  As 
such, the Board does not have jurisdiction over these issues.


FINDINGS OF FACT

1.  A disability manifested by hair loss was not present 
during active duty nor has a chronic disability manifested by 
hair loss been shown by competent evidence to be related to 
such service.

2.  A VA physician has linked the veteran's complaints of 
night sweats with nightmares as a manifestation of her 
service-connected post-traumatic stress disorder (PTSD), and 
a separate and distinct, chronic disability manifested by 
night sweats has not been demonstrated by competent clinical 
evidence of record.

3.  A disability manifested by headaches was not present 
during active duty or within a year of discharge from 
service, and the objective medical evidence fails to 
establish a nexus or link between a chronic headache 
disability, diagnosed as migraine headaches, and the 
veteran's active service.


CONCLUSIONS OF LAW

1.  Alopecia (hair loss), to include as due to undiagnosed 
illness, was not incurred in or aggravated by active service, 
and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.317 (2008).

2.  A chronic disability manifested by night sweats, to 
include as due to undiagnosed illness, was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.317 (2008).

3.  Migraine headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VCAA notice letters were issued in October 2001, October 
2003, February 2005, May 2006, and November 2006.  The 
veteran was informed of the evidence and information 
necessary to substantiate the claims, the information 
required of her to enable VA to obtain evidence in support of 
the claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  In November 2006 the veteran 
received notice regarding the assignment of a disability 
rating and/or effective date in the event of an award of VA 
benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  In this case, because VCAA notice was not given 
prior to the initial AOJ adjudication denying the claims, the 
timing of the notice does not comply with the express 
requirements of Pelegrini.  However, the Board notes that a 
VCAA timing defect can be cured by the issuance of fully 
compliant notification followed by a re-adjudication of the 
claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  Here, the Board finds that the defect with respect 
to the timing of the VCAA notice was harmless error.  The 
claims were readjudicated (see March 2008 supplemental 
statement of the case) and the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claims.

Duty to Assist

Service treatment records are associated with the claims 
file, as are private and VA medical records.  Records from 
the Social Security Administration (SSA) are also associated 
with the claims file.  The veteran has undergone VA 
examinations that have addressed the medical matters 
presented by this appeal.  38 C.F.R. § 3.159(c)(4); McClendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  VA's duties to notify and assist 
are met.  Accordingly, the Board will address the merits of 
the claims.

Applicable Law and Regulations

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A.  §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for headaches, as an organic disease of 
the nervous system, may be presumed, subject to rebuttal, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 
3.309.

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be awarded on a presumptive basis to a 
Persian Gulf veteran who (1) exhibits objective indications; 
(2) of a chronic disability such as those listed in paragraph 
(b) of 38 C.F.R. § 3.317; (3) which became manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10% or more not later than December 
31, 2011; and (4) such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Gutierrez v. Principi, 19 Vet. 
App. 1, 7 (2004); 38 U.S.C. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs", in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(3-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

In addition to certain chronic disabilities from undiagnosed 
illness, service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
38 C.F.R. § 3.317(a)(2)(i)(B).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

A.  Hair loss

Service medical records, including the July 1991 service 
demobilization examination, show no complaints or findings 
related to hair loss.

At the January 2004 Board hearing, the veteran essentially 
stated (Hearing transcript (Tr.), at pages 6-7) that she 
began having hair loss while serving in the Persian Gulf.  
She denied having any hair loss during her first period of 
service.  (Tr., page 21).

A December 2006 VA examination reflects a diagnosis of 
generalized alopecia.  The examiner stated that "to give a 
diagnosis or cause for loss of hair would be speculative at 
this time."  Due to the unclear statement from the 
physician, the Board will analyze the disability as an 
undiagnosed illness.

The Board finds that service connection is not warranted for 
a disability manifested by hair loss as due to an undiagnosed 
illness as there is no evidence of record which indicates 
that the disability was present during active duty or has 
manifested to a degree of 10 percent or more after the 
veteran's discharge.  Under 38 C.F.R. § 4.118, Diagnostic 
Code 7831, a zero percent evaluation is warranted for 
alopecia areata with loss of hair limited to the scalp and 
face.  A 10 percent evaluation is assigned for loss of all 
body hair.

The Board has reviewed the relevant evidence of record but 
finds no indication that the veteran's hair loss has involved 
an area beyond the scalp.  The Board notes that a ten percent 
rating for alopecia requires the loss of all body hair, a 
fact that has not been shown or even asserted.  An October 
1992 VA examiner commented that the veteran "does appear to 
have a full head of hair", and the December 2006 VA examiner 
noted that the veteran had only a small degree of "male-
pattern" baldness evident.  In short, the medical evidence 
does not indicate that the veteran's alopecia is productive 
of disability comparable to the criteria for a 10 percent 
rating under Diagnostic Code 7831.

The Board finds that service connection is also not warranted 
for alopecia on a nonpresumptive direct-incurrence basis.  
There is no competent evidence of record documenting the 
presence of hair loss during active duty, and no health 
professional has provided an opinion linking any such 
disability to the veteran's active duty service.

As the preponderance of the evidence is against the claim, 
service connection for alopecia, to include as due to 
undiagnosed illness, is not warranted.



B.  Night sweats

The veteran is service-connected for PTSD, and is in receipt 
of a 100 percent rating, effective December 2002.

A December 2006 VA examiner indicated that the veteran's 
night sweats were related to her service-connected PTSD.  It 
was noted that the night sweats were usually associated with 
nightmares or some element of fright related to her PTSD.  No 
separate, distinct, chronic pathology manifested by night 
sweats has been demonstrated by the competent clinical 
evidence of record.  

Service connection may not be established for the same 
manifestations under different diagnoses.  38 C.F.R. § 4.14 
(2008).  As service connection has been established for PTSD, 
rated 100 percent disabling, separate service connection may 
not be established for night sweats as a manifestation 
thereof.  Further, service connection may not be established 
in the absence of demonstration of current chronic disability 
manifested by night sweats, separate and distinct from a 
manifestation of already service-connected PTSD.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for a chronic disability manifested by night 
sweats, to include as due to undiagnosed illness.

C.  Headaches

Service medical records show no complaints of headaches.  
Clinical evaluation performed during the veteran's July 1991 
demobilization examination revealed that the veteran's 
neurologic system was normal.

An October 1992 VA neurological examination was negative for 
any complaints or diagnoses of headaches.

The veteran complained of occasional headaches on a December 
1993 VA Persian Gulf Examination; no diagnosis pertaining to 
headaches was made.

On the neurological portion of a November 1995 VA spine 
examination, the veteran stated that about eight times a year 
she had had severe, generalized headaches with nausea and 
vomiting that had been going on for two to three years.  No 
diagnosis pertaining to headaches was made.

A November 1999 private psychiatric examiner noted that the 
veteran had migraine headaches.  VA medical records dated in 
April 2002 and June 2002 also noted migraine headaches.

At the January 2004 Board hearing, the veteran stated (Tr., 
pages 15 and 28) that she began having headaches during basic 
training during her first period of service.

At a June 2005 VA Gulf War examination the veteran complained 
of migraine headaches that had begun in 1991.  No diagnosis 
or etiology of headaches was offered.

A December 2006 VA examiner noted that the veteran had common 
migraine headaches, and further stated that the headaches 
were not related to PTSD or any other specific health 
problem.  In an addendum, the December 2006 VA examiner noted 
that the veteran's headaches might be related to cervical 
spine disability, and further noted that the veteran's 
headaches "relationship to service in the Persian Gulf 
remains speculative."

The Board finds that a fair reading of the December 2006 VA 
examiner's comments reveals that the veteran does not have 
headaches related to an unknown diagnosis.  Instead, the 
examiner has noted that the veteran has "common" migraine 
headaches.  As such, service connection for headaches as the 
result of an undiagnosed illness must be denied as a matter 
of law.

The Board finds that service connection is also not warranted 
on a nonpresumptive direct-incurrence basis.  There is no 
competent evidence of record documenting the presence of 
headaches during either period of active duty or within a 
year of discharge from either period of active service, and 
the objective medical evidence fails to establish a nexus or 
link between current migraine headaches and the veteran's 
active service.  While the veteran has asserted that she had 
headaches during active duty service, the Board notes that 
she specifically denied having or having had frequent 
headaches on her July 1991 service demobilization 
examination.

As the preponderance of the evidence is against the claim, 
service connection for headaches, to include as due to 
undiagnosed illness, is not warranted.

Conclusion to service connection claims

As for the veteran's Board hearing testimony and statements 
made in support of these claims, the Board observes that lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  As such, the Board notes 
that the veteran is competent to provide testimony concerning 
factual matters of which she has first hand knowledge (i.e., 
experiencing hair loss or headaches either in service or 
after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  The 
veteran, however, is not competent to say that her hair loss, 
night sweats or headaches are the result of an undiagnosed 
illness.  Further, and as noted earlier, the veteran 
specifically denied having or having had frequent headaches 
on her July 1991 service demobilization examination.  Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) (earlier version of 
events was credible because it was supported by 
contemporaneous medical evidence and it had been made closer 
in time to the events at issue).  While the Board does not 
doubt the sincerity of the veteran's belief regarding her 
hair loss, night sweats and headaches, laypersons are not 
competent to offer evidence which requires medical knowledge, 
such as a determination of etiology.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit more favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a disability manifested by hair loss, 
to include as due to undiagnosed illness, is denied.

Service connection for a chronic disability manifested by 
night sweats, to include as due to undiagnosed illness, is 
denied.

Service connection for headaches, to include as due to 
undiagnosed illness, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


